PER CURIAM.
On the basis of our review of the briefs, record on appeal and oral argument we are of the opinion that the motion for post-conviction relief contains sufficient allegations to entitle appellant to an evidentiary hearing under Rule 3.850, FRCrP., 33 F.S. A. Blackman v. State, Fla.App.1971, 256 So.2d 18. See also Brady v. Maryland, 373 *499U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963). Cf. Fast v. State, Fla.App.1969, 221 So.2d 203; Estevez v. State, Fla.App.1968, 206 So.2d 697; Marti v. State, Fla.App.1964, 163 So.2d 506; Estrella v. State, Fla.App.1968, 215 So.2d 489; Sampson v. State, Fla.App.1963, 158 So.2d 771; and Thomas v. State, Fla.App.1968, 210 So.2d 488.
Accordingly, the order appealed from is reversed and the cause remanded to the trial court for the purpose of providing an evidentiary hearing.
OWEN and MAGER, JJ., and MORROW, RUSSELL O., Associate Judge, concur.